Name: Commission Implementing Regulation (EU) 2017/2248 of 30 November 2017 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: nan

 8.12.2017 EN Official Journal of the European Union L 324/14 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2248 of 30 November 2017 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2017. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article (so-called guy grip dead end) made of 6 wires, each having a thickness of 3,25 mm. The wires are of galvanised cold drawn carbon steel. The wires run parallel to each other and are covered by a zinc coating. They are loosely twisted throughout their length and are bent to form a U shape. After presentation, the article is used as guying for wooden telegraph poles i.e. the wire is closely twisted together to become stranded wire. (See images) (*1) 7326 20 00 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7326 and 7326 20 00 . Classification under heading 7312 as stranded wire, ropes, cables, plaited bands, slings and the like is excluded because the article is not closely twisted (see also Harmonized System Explanatory Notes to heading 7312 , first paragraph and the Explanatory notes to the Combined Nomenclature to subheadings 7312 10 61 to 7312 10 69 ). It only becomes closely twisted when mounted on the telegraph pole. The article is therefore to be classified under CN code 7326 20 00 as other articles of iron and steel wire. (*1) The images are purely for information.